Case 2:12-cv-09012-AB-FFM Document 614 Filed 04/19/21 Page 1 of 2 Page ID #:21274

                     UNITED STATES COURT OF APPEALS
                                                                      FILED
                             FOR THE NINTH CIRCUIT
                                                                      APR 19 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




   GERARDO GONZALEZ and SIMON                   No. 20-55175
   CHINIVIZYAN,
                                                D.C. Nos. 2:12-cv-09012-AB-FFM,
                 Plaintiffs - Appellees,
                                                2:13-cv-04416-AB-FFM
     v.                                         U.S. District Court for Central
                                                California, Los Angeles
   UNITED STATES IMMIGRATION
   AND CUSTOMS ENFORCEMENT;                     MANDATE
   et al.,

                 Defendants - Appellants.




   GERARDO GONZALEZ and SIMON                   No. 20-55252
   CHINIVIZYAN,
                                                D.C. Nos. 2:12-cv-09012-AB-FFM,
                 Plaintiffs - Appellants,
                                                2:13-cv-04416-AB-FFM
     v.                                         U.S. District Court for Central
                                                California, Los Angeles
   UNITED STATES IMMIGRATION
   AND CUSTOMS ENFORCEMENT;
   et al.,

                 Defendants - Appellees.


          The judgment of this Court, entered September 11, 2020, takes effect this

  date.
Case 2:12-cv-09012-AB-FFM Document 614 Filed 04/19/21 Page 2 of 2 Page ID #:21275

        This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

        Each side shall bear its own costs.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
